The Chancellor.
if the defendant, after appearance; will not answer, but stands out to a contempt, the bill will be taken pro confesso. This is the general rule and practice of the court; (1 Harris. Ch. Pr. 274—277.;) and it is essential to justice, for otherwise the plaintiff never could have the benefit of his suit; and, as was observed in the case of Hawkins v. Crook, (2 P. Wms. 556.,) and afterwards by Lord Hardwicke, in Davis v. Davis, (2 Atk. 21.,) it is consonant to the rules and practice of courts of law. Lord Hardwicke was inclined to think, that after an insufficient, as well as after no answer, a bill might be taken pro confesso. There is no doubt of the existence and necessity of the practice, but the English course is to prosecute the party to a contempt and sequestration,before the bill is thus to be taken against him by default. I do not, however, perceive any good reason for going this length, before the rule for taking -he bill pro confesso is granted. If an answer he essentia?. *10as in bills for discovery, an answer must be compelled by the process for contempt; but there is no need of this when the bill is for relief, and states sufficient ground. All that is . wanting is the admission of the facts ; and if the defendant has appeared, and will not answer, he ought to be concluded in the same manner as he is by a neglect to plead to a declaration at law. The authority of this court to prescribe rules for taking bills pro confesso, or to entitle the party to a decree or order by default, is expressly recognised by the statute of 1813, (1 N. R. L. 491.)
In the present case the defendants have had very great indulgence. The bill was filed, and an appearance entered, in- 1808, and to this day the plaintiff has been striving to obtain an answer, or for a decree. Any further delay, without some good cause, cannot be permitted. The court has competent power to bring this case to a hearing, and from the authorities referred to, and from the reason of the thing, especially as the defendants are not within the power of the court, I think the proper course would be to take the bill pro confesso. There is no reasonable excuse for this delay. A commission to take the answer of the defendants was awarded in 1810 : one of them resides in Bermuda, and the other in England. We cannot listen to the suggestion that war intervened twenty months afterwards ; and this is the only excuse offered.
I shall, therefore, adopt a rule for this case, and which I mean to apply hereafter to other cases of appearance and no answer; that the defendants file their answer by the first day of the next term, or, on proof of the due service of this rule,, the bill will be taken pro confesso.
Rule accordingly.